WOOD, J.
The finding should follow the issues and respond to all that are material, and a failure is fatal: (5 O. 108.) But this first issue of non c&pit is immaterial under our law and has been so adjudged. The issue being of no moment the finding upon it secures no legal consequence- — the first objection therefore fails.
The statute (29 O. L. 129) expressly requires of the jury in replevin to assess the damages — including the value if they find for the defendant. The objection has no weight under our law, whatever it might have under that of some other state.
*The remaining question calls upon us to determine whether [646 the court taking the verdict has power to reduce it to form? This court has expressly decided this point in several cases: (2 O. 32; 3 O. 384; 5 O. 238, 260.) The act of the court appears to us nothing but reducing the verdict to form, and to be justified. The finding on the second issue is sufficient to warrant the judgment.